DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/13/2022 has been entered.

Petition/Affidavit

	Examiner acknowledges the Petition and Affidavit filed on 4/13/2022. Under the Petition Decision mailed 6/10/2022, previously withdrawn claims 16-20 are rejoined and are examined henceforth in this action.
Status of Claims
Claim(s) 1-4, 6-10, 12, 14-21 is/are pending of which Claim(s) 1, 7, 16 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
Argument:
	Applicant asserts that Ross does not disclose the amended independent claims 1 and 7 (Remarks Pages 9-11).
	Examiner’s Response:
Applicant’s arguments, see Remarks, filed 4/13/2022, with respect to the rejection(s) of claim(s) 1 and 7 under the 102 rejection of Ross have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 of Ross in view of Veis for argued claims 1 and 7. 	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the recess extends into the lower bar” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7, claim 7 has been amended to recite: “wherein the recess extends into the lower bar”; however, there is no disclosure discussing the recess extending into the lower bar within the disclosure, and within the relevant Figures 2-4 the “lower bar 34” and the “recess 56” are never shown as having the “recess 56” extending into the “lower bar 34”. As such, claim 7 is rejected under 112a for containing new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-10, 12, 14-15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 20180250100 A1) in view of Veis (US 20170367793 A1).
Regarding claim 1, Ross discloses a sleep aid device 100 (Figure 16) (see [0002] wherein the invention relates to dental sleep medicine) comprising: 
an upper portion 13 (Figure 16) configured to receive a user's upper teeth (see [0037], tray 13 configured to engage maxillary teeth), the upper portion 13 comprising a first upper projection 15-1 and a second upper projection 15-2 (see Figure 16 and [0039-0040] wherein there are two projections 15 on each side of the device, henceforth being referred to as 15-1 and 15-2); 
a lower portion 14 (Figure 16) configured to receive a user's lower teeth (see [0037],  tray 14 engages to mandibular teeth) coupled to the upper portion 13 (see [0043] wherein the lower tray 14 is coupled to the upper tray 13 via elastic bands via the notches 81/82, see Figure 16), the lower portion 14 comprising a first lower projection 16-1 and a second lower projection 16-2 (see Figure 16 and [0044-0045] wherein there are two projections 16 on each side of the device, henceforth being referred to as 16-1 and 16-2); 
wherein a rear surface 20-1 of the first lower projection 16-1 (See Figure 16) is configured to extend within a first recess (See Annotated Figure 16) in a front side 19-1 of the first upper projection 15-1 (see [0049] wherein surfaces 19 and 20 contact each other, as shown similarly in Figure 4 embodiment, wherein this is a front side 19-1); 
wherein a rear surface 20-2 of the second lower projection 16-2 is configured to extend within a second recess (See Annotated Figure 16) in a front side 19-2 of the second upper projection 15-2 (see [0049] wherein surfaces 19 and 20 contact each other, as shown similarly in Figure 4 embodiment, wherein this is a front side 19-2); 
wherein each of the first upper projection 15-1 and the second upper projection 15-2 comprise a bottom surface 17 (See Figure 16) configured to face a user's lower teeth when the upper portion 13 is worn by a user (See Figure 16), the entirety of the bottom surface 17 lying in a same plane (See Figure 16); 
wherein the bottom surface 17 extends to a rearward surface of the upper portion 13 (See Annotated Figure 16 below, wherein the rear surface as indicated may be interpreted as being “of the upper portion 13” as it is a contiguous integral aspect of the upper portion 13 therein, and thus is a rear surface of the upper portion 13) (See Annotated Figure 16, wherein the bottom surface 17 extends to this rear surface); and
wherein the sleep aid device 100 is configured to one of shift forward the user's mandible (see [0052] wherein the device 100 shifts the mandible forward) or increase the user's occlusal clearance (see [0066] wherein the vertical distance created by the projections 15 and 16 can be increased to increase the distance between the bite planes (occlusal surface) thus increasing the user’s “occlusal distance”).

    PNG
    media_image1.png
    555
    815
    media_image1.png
    Greyscale

Ross does not disclose wherein the bottom surface extends to a rearward most surface of the upper portion.
However, Veis teaches an analogous sleep aid device (Fig. 1) comprising an analogous upper portion 100 (Fig. 2) and analogous lower portion 200 (Fig. 1), wherein the analogous upper portion 100 comprises an analogous first and second upper projections 50 (Fig. 1 and 3), wherein the upper projections 50 comprises an analogous bottom surface 52 configured to face the user’s lower teeth when the upper portion 100 is worn by the user and the entirety of the bottom surface 52 lying the in a same plane (Fig. 1 and 3), wherein the bottom surface 52 extends to a rearward most surface 18 of the upper portion 100 (See Fig. 1 and 3-4 and [0070], wherein the bottom surface 52 of the upper projection 50 extends to the rearward most surface 18, indicated posterior portion 18 reference number in Fig. 4, of the upper portion 100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ross such that the bottom surface extends to a rearward most surface of the upper portion as taught by Veis, wherein this would provide an improved upper projection able to mate/contact with an increased amount of surface of the opposing lower portion worn by the user (See Veis Fig. 1-3); also would be further obvious as a matter of design choice to extend the bottom surface of the upper projection to the most rearward surface of the upper portion as the present disclosure lacks any criticality towards this feature.
Regarding claim 2, Ross in view of Veis discloses the invention of claim 1 above.
Ross further discloses wherein the bottom surface 17 of the first upper projection 15-1 and the second upper projection 15-2 (See Figure 16) are configured to contact the lower portion 14 (See Figure 16 and [0105] wherein the surface 17 of projection 15 contacts the surface 34 of the lower portion 14).
Regarding claim 3, Ross in view of Veis discloses the invention of claim 1 above.
Ross further discloses wherein the sleep aid device 100 is configured to shift forward the user's mandible (see [0052] wherein the device 100 shifts the mandible forward) and increase the user's occlusal clearance (see [0066] wherein the vertical distance created by the projections 15 and 16 can be increased to increase the distance between the bite planes (occlusal surface) thus increasing the user’s “occlusal distance”).
Regarding claim 4, Ross in view of Veis discloses the invention of claim 1 above.
Ross further discloses wherein the upper portion 13 and the lower portion 14 are configured to form an opening comprised entirely at a front of the device 100 when the lower portion 13 is directly coupled to the upper portion 14 when the upper portion and the lower portion are worn by the user (See Figure 4, wherein while Figure 4 is a different embodiment, this still shows the same functional representation of Figure 16, wherein a vertical distance is created between the upper portion 14 and lower portion 13 such that an opening is created at the front of the device as the portions at the front are not contacting, and further see [0066] wherein the vertical height of projections 16 and 15 that create this vertical distance may be further increased thus making this opening larger, furthermore as seen in Figure 4 this “opening” can be defined as being comprised entirely at a front of the device by defining the area in “front” of the projections 15/16 as the “front”, also furthermore this is direct contact as the projections of these upper and lower portions are merely subcomponents and are they themselves parts of the upper and lower portions).
Regarding claim 6, Ross in view of Veis discloses the invention of claim 1 above.
Ross further discloses wherein the device 100 is configured to prevent a user's soft tissue from blocking an airway of the user (see [0060] wherein the device is configured to treat Obstructive Sleep Apnea (OSA), see https://www.healthline.com/health/sleep/obstructive-sleep-apnea#:~:text=Obstructive%20sleep%20apnea%20(OSA)%20is,called%20apnea%20or%20apneic%20episodes, wherein OSA is the blockage of the airway from the person’s soft tissue, as such the device 100 is configured to prevent this from occurring). 
Regarding claim 7, Ross discloses a sleep aid device 100 (Figure 16) (see [0002] wherein the invention relates to dental sleep medicine) comprising:
an upper portion 11 (Figure 16) comprising: 
an upper shell 13 (See Figure 16) configured receive to a user's upper teeth (see [0037], tray 13 configured to engage maxillary teeth); 
an upper bar 33 (See Figure 16) (similar to the “bar” term as described in the instant application [0066]) coupled below the upper shell 13 (See Figure 16); and 
a first upper projection 15-1 and a second upper projection 15-2 (See Annotated Figure 16) coupled below the upper shell 13 (See Figure 16), wherein the first upper projection 15-1 and the second upper projection 15-2 extend to a rearward surface of the upper portion 13 (See Annotated Figure 16 above wherein the projection 15 extends to the indicated rear surface of the upper portion 13, wherein the rear surface as indicated may be interpreted as being “of the upper portion 13” as it is a contiguous integral aspect of the upper portion 13 therein, and thus is a rear surface of the upper portion 13); and 
a lower portion 12 (See Figure 16) comprising: 
a lower shell 14 configured to receive a user's lower teeth (see [0037], tray 14 engages to mandibular teeth); 
a lower bar 34 (See Figure 16) (similar to the “bar” term as described in the instant application [0066]) coupled over the lower shell 14 (See Figure 16); and 
a first lower projection 16-1 (See Annotated Figure 16) configured to interlock with the first upper projection 15-1 and a second lower projection 16-2 configured to interlock with the second upper projection 15-2 (see [0049] wherein surfaces 19 and 20 (See Figure 16) contact each other, as shown similarly in Figure 4 embodiment, wherein this then causes the projections 16 and 15 to interlock), 
the first lower projection 16-1 and the second lower projection 16-2 coupled over the lower shell 13 (See Figure 16); 
a recess (See Annotated Figure 16B, wherein this indicated area between the first and second lower projections 16-1 and 16-2 is formed by the top surface of the lower portion 14 and the top and front surfaces of the projections 16 thus forming an overall “depressed area” when looking at the height difference compared to the top surface of the projections 16 and top surface of the lower portion 14, see Merriam Webster [https://www.merriam-webster.com/dictionary/recess] wherein a recess is defined as “indentation, cleft”; also furthermore this recess feature of Ross matches the recess feature 168 of the instantly disclosed specification as seen in instant Figure 17) comprised between the first lower projection 16-1 and the second lower projection 16-2 (See Annotated Figure 16B), wherein the recess extends to the first lower projection 16-1 and the second lower projection 16-2 (See Annotated Figure 16B); 
wherein the recess is comprised entirely in a front of the lower portion 14 (See Annotated Figure 16B, wherein the recess is formed entirely in the front half of the lower portion 14);
wherein the recess extends into the lower bar 34 (See Annotated Figure 16B, wherein the “lower bar 34” has been indicated to be the boxed area/region as a whole, thus the indicated “recess” extends into a front edge of the “lower bar 34”);
wherein a rear surface 20-1 of first lower projection 16-1 is configured to contact a front surface 19-1 of a first upper projection 15-1 and a rear surface 20-2 of the second lower projection 15-2 is configured to contact a front surface 19-2 of the second upper projection 16-2 (see [0049] wherein surfaces 19 and 20 contact each other, as shown similarly in the embodiment of Figure 4); 
wherein the first lower projection 16-1 and the second lower projection 16-2 are configured to shift forward a user's mandible (see [0052] wherein the device 100 shifts the mandible forward); and 
wherein the first lower projection 16-1 and the second lower projection 16-2 are configured to provide occlusal clearance for a user (see [0066] wherein the vertical distance created by the projections 15 and 16 can be increased to increase the distance between the bite planes (occlusal surface) thus increasing the user’s “occlusal distance”) (also see Figure 4 which functions similarly to that of Figure 16 wherein there is a clear occlusal distance created by the vertical height of projection 16).

    PNG
    media_image2.png
    499
    705
    media_image2.png
    Greyscale

Ross does not disclose wherein the bottom surface extends to a rearward most surface of the upper portion.
However, Veis teaches an analogous sleep aid device (Fig. 1) comprising an analogous upper portion 100 (Fig. 2) and analogous lower portion 200 (Fig. 1), wherein the analogous upper portion 100 comprises an analogous first and second upper projections 50 (Fig. 1 and 3), wherein the upper projections 50 comprises an analogous bottom surface 52 configured to face the user’s lower teeth when the upper portion 100 is worn by the user and the entirety of the bottom surface 52 lying the in a same plane (Fig. 1 and 3), wherein the bottom surface 52 extends to a rearward most surface 18 of the upper portion 100 (See Fig. 1 and 3-4 and [0070], wherein the bottom surface 52 of the upper projection 50 extends to the rearward most surface 18, indicated posterior portion 18 reference number in Fig. 4, of the upper portion 100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ross such that the bottom surface extends to a rearward most surface of the upper portion as taught by Veis, wherein this would provide an improved upper projection able to mate/contact with an increased amount of surface of the opposing lower portion worn by the user (See Veis Fig. 1-3); also would be further obvious as a matter of design choice to extend the bottom surface of the upper projection to the most rearward surface of the upper portion as the present disclosure lacks any criticality towards this feature.
Regarding claim 8, Ross in view of Veis discloses the invention of claim 7 above.
Ross further discloses wherein an entire bottom surface 17-1 of the first upper projection 15-1 (See Annotated Figure 16) and an entire bottom surface 17-2 of the second upper projection 15-2 (See Annotated Figure 16) are configured to contact the lower bar 34 (see [0105]),
wherein the entire bottom surface 17-1 of the first upper projection 15-1 and the entire bottom surface 17-1 of the second upper projection 15-2 (See Annotated Figure 16) extend to the rear surface of the upper portion (See Annotated Figure 16 below, wherein the rear surface as indicated may be interpreted as being “of the upper portion 13” as it is a contiguous integral aspect of the upper portion 13 therein, and thus is a rear surface of the upper portion 13) (See Annotated Figure 16, wherein the bottom surface 17 extends to this rear surface).
Regarding claim 9, Ross in view of Veis discloses the invention of claim 7 above.
Ross further discloses wherein an entire upper surface 18-1 of the first lower projection 16-1 and an entire upper surface 18-2 of the second lower projection 16-2 (See Annotated Figure 16) are configured to contact the upper bar 33 (see [0104]).
Regarding claim 10, Ross in view of Veis discloses the invention of claim 7 above.
Ross further discloses wherein the upper shell 13 and the lower shell 14 are formed to match the user's teeth (see [0038, 0043] wherein the shells 13 and 14 have tooth “depressions” to fit the user’s teeth into thus are formed to match the user’s teeth).
Regarding claim 12, Ross in view of Veis discloses the invention of claim 7 above.
Ross further discloses wherein one of the upper bar 33 and the lower bar 34 are configured to provide occlusal clearance for the user (See Figure 16 and [0104-0105] wherein these bars 33 and 34 make contact with the opposing projections 16/15 such that they aid in providing occlusal clearance as described in the claim 7 rejection, and further see Figure 16 wherein the bars 33 and 34 are implicitly at an increased height away from their respective occlusal surface thus further contributing to the occlusal clearance height).
Regarding claim 14, Ross in view of Veis discloses the invention of claim 7 above.
Ross further discloses wherein the upper shell 13 comprises a recess formed in a front sidewall of the upper shell 13 (See Annotated Figure 16B, wherein the front sidewall of the shell 13 has a “recess” formed therein, wherein a recess may be an “indentation”, see https://www.thefreedictionary.com/recess).
Regarding claim 15, Ross in view of Veis discloses the invention of claim 7 above.
Ross further discloses wherein the lower shell 14 comprises a recess formed in a front sidewall of the lower shell 14 (See Annotated Figure 16B, wherein the front sidewall of the shell 14 has a “recess” formed therein, wherein a recess may be an “indentation”, see https://www.thefreedictionary.com/recess).

    PNG
    media_image3.png
    462
    566
    media_image3.png
    Greyscale

Regarding claim 21, Ross in view of Veis discloses the invention of claim 1 above.
Ross further discloses a recess (See Annotated Figure 16B, wherein this indicated area between the first and second lower projections 16-1 and 16-2 is formed by the top surface of the lower portion 14 and the top and front surfaces of the projections 16 thus forming an overall “depressed area” when looking at the height difference compared to the top surface of the projections 16 and top surface of the lower portion 14, see Merriam Webster [https://www.merriam-webster.com/dictionary/recess] wherein a recess is defined as “indentation, cleft”; also furthermore this recess feature of Ross matches the recess feature 168 of the instantly disclosed specification as seen in instant Figure 17) comprised between the first lower projection 16-1 and the second lower projection 16-2 (See Annotated Figure 16B), wherein the recess extends to the first lower projection 16-1 and the second lower projection 16-2 (See Annotated Figure 16B); 
wherein the recess is comprised entirely in a front of the lower portion 14 (See Annotated Figure 16B, wherein the recess is formed entirely in the front half of the lower portion 14);
and wherein the recess slopes towards and extends to a top surface 18 of the first lower projection 16-1 and the second lower projection 16-2 (See Annotated Figure 16, wherein Merriam Webster [https://www.merriam-webster.com/dictionary/slope] defines the verb “slope” to be “to lie or fall in a slant, incline”, and the recess as defined is the depression area formed by the presence of the projections 16 thus the front surfaces of the projections 16 as seen in Figure 16 are then an aspect of the recess which then means that the recess herein it sloping and extending here towards the top surface 18 of these projections 16, wherein the front surface of projections 16 contains an “incline” towards the top surface 18).
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 20070283967 A1) in view of Mirci (US 20160287353 A1).
Regarding claim 16, Bailey discloses a sleep aid device 10 (Fig. 1-4) comprising; 
an upper portion 12 (Fig. 2-3) configured to receive a user's upper teeth (see [0030]), the upper portion 12 comprising a first upper projection 28-1 and a second upper projection 28-2 formed at a rear portion of the device (See Fig. 2 and 3, wherein there are two upper projections 28 formed at a rear portion of the device 10); 
a minimum lower portion 14-32a (Fig. 1 and 4 and [0036], wherein this is the lower portion 14 with the “guide plane” version 32a) configured to receive the user's lower teeth (see [0027]), the minimum lower portion 14-32a comprising a first minimum projection 32a-1 and a second minimum projection 32a-2 (Fig. 1 and 4, wherein these are the pair of projection versions 32a of Fig. 4 of the projection 32 as shown in Fig. 1); 
a maximum lower portion 14-32c (Fig. 1 and 4 and [0036], wherein this is the lower portion 14 with the “guide plane” version 32c) configured to receive the user's lower teeth (see [0027]), the maximum lower portion 14-32c comprising a first maximum projection 32c-1 and a second maximum projection 32c-2 (Fig. 1 and 4, wherein these are the pair of projection versions 32c of Fig. 4 of the projection 32 as shown in Fig. 1); 
wherein a rear surface 32 of the first minimum projection 32a-1 and the first maximum projection 32c-1 (Fig. 1, the projection 32 defines a rear surface 32 on its top) are configured to contact a front surface 34 of the first upper projection 28-1 (See Fig. 1-3, wherein the front surface 34 is configured to contact the rear surface 32 of the two embodiment projections 32a-1 and 32c-1); 
wherein a rear surface 32 of the second minimum projection 32a-2 and the second maximum projection 32c-2 (Fig. 1, the projection 32 defines a rear surface 32 on its top) are configured to contact a front surface 34 of the second upper projection 28-2 (See Fig. 1-3, wherein the front surface 34 is configured to contact the rear surface 32 of the two embodiment projections 32a-2 and 32c-2);
wherein one of a height of the projections 32c of the maximum lower portion 14-32c are greater than a height of the projections 32a of the minimum lower portion 14-32a (See Fig. 4, wherein the angular height of the embodiment projection 32c of the maximum lower portion 14-32c is greater than the angular height of the embodiment projection 32a of the maximum lower portion 14-32a).
Bailey does not disclose this being a sleep aid device kit, wherein the maximum lower portion is configured to be worn by the user separate from the minimum lower portion.
However, Mirci teaches an analogous sleep aid device 10 (see [0037-0038]) wherein the analogous sleep aid device 10 is provided with similar embodiments of differing sizes (see [0037]) wherein these embodiments are all provided to a user in the form of a sleep aid device kit to be used separately from each other (see [0037-0038] and Fig. 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleep aid device 10 of Bailey to be provided to a user as a sleep aid device kit with its multiple lower portions 14-32a/b/c embodiments (Bailey Fig. 4) being provided, such that they are configured to be worn separate from each other as taught by Mirci, wherein this kit provides the user to be able to iteratively arrive at the best and most desired configuration of use (Mirci [0037-0038]).
Regarding claim 17, Bailey in view of Mirci discloses the invention of claim 16 above.
Bailey in view of Mirci discloses a first intermediate lower portion 14-32b (Fig. 1 and 4, the intermediate embodiment of the lower portion with the angular height version 32b as shown in Fig. 4) comprising a first intermediate projection 32b-1 and a second intermediate projection 32b (Fig. 1 and 4, there are a pair of projections 32), wherein a height of the first intermediate projection 32b-1 is greater than the height of the first minimum projection 32a-1 and less than the height of the first maximum projection 32c-1 (See Fig. 4, wherein the angular height of 32b is less than 32c and greater than 32a).
Regarding claim 18, Bailey in view of Mirci discloses the invention of claim 17 above.
Bailey in view of Mirci does not disclose a second intermediate lower portion.
However, Bailey in view of Mirci does disclose as combined a sleep aid device kit having a first intermediate lower portion 14-32b. Furthermore, MPEP 2144.04(VI)(B) “Duplication of Parts” provides: “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)”, and the present disclosure does not provide any unexpected or new results with providing a second intermediate lower portion in a kit. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second intermediate lower portion 14-32b with the device/kit of Bailey in view of Mirci as a matter of duplication by parts, wherein there is no criticality given to this second intermediate lower portion within the instant application, and by providing a duplicate within the kit of Bailey in view of Mirci it would allow the user to have a backup intermediate lower portion 14-32b if the first was lost or broke or unusable for some reason. See MPEP 2144.04(VI)(B).
Regarding claim 19, Bailey in view of Mirci discloses the invention of claim 16 above.
Bailey further discloses wherein each lower portion 14 is configured to shift a user's mandible forward (see [0035], wherein the “lower bite pad” of the lower portion 14, as seen in Fig. 1 and 3, “advances the mandible”, thus shifting a user’s mandible forward and to increase a user's occlusal clearance (See Fig. 3, wherein an increased occlusal clearance 26 is formed and configured from the lower portion 14).
Regarding claim 20, Bailey in view of Mirci discloses the invention of claim 16 above.
Bailey in view of Mirci does not disclose a second upper portion configured to receive a user's upper teeth.
However, Bailey in view of Mirci does disclose as combined a sleep aid device kit having a first intermediate lower portion 14-32b. Furthermore, MPEP 2144.04(VI)(B) “Duplication of Parts” provides: “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)”, and the present disclosure does not provide any unexpected or new results with providing a second intermediate lower portion in a kit. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second upper portion 12 with the device/kit of Bailey in view of Mirci as a matter of duplication by parts, wherein there is no criticality given to this second upper portion 12 within the instant application, and by providing a duplicate within the kit of Bailey in view of Mirci it would allow the user to have a backup upper portion 12 if the first was lost or broke or unusable for some reason. See MPEP 2144.04(VI)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        7/6/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786